Citation Nr: 1103204	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  06-00 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1. Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss prior to December 12, 2009.

2. Entitlement to an initial rating in excess of 10 percent for 
service-connected bilateral hearing loss from December 12, 2009 
onward.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1953 to December 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decision dated in September 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Des 
Moines, Iowa.  In July 2007 and September 2009, the Board 
remanded the case to the agency of original jurisdiction (AOJ) 
for additional development, and it now returns to the Board for 
appellate review. 

The Veteran and his spouse testified at a personal hearing before 
a Decision Review Officer (DRO), sitting at the RO in February 
2006 and before the undersigned Veterans Law Judge, sitting at 
the RO in August 2006.  Transcripts of these hearings are 
associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board recognizes that this appeal has been in progress for 
several years and been remanded by the Board on two prior 
occasions.  However, a recent decision by the Court of Appeals 
for Veterans Claims (Court) necessitates that another remand be 
issued.

The Veteran was afforded a VA examination in August 2005.  After 
that examination, the results of a February 2006 MRI and 
audiological evaluation were received.  However, the results from 
this evaluation did not indicate that speech discrimination was 
evaluated using a controlled speech discrimination test (Maryland 
CNC test).  Therefore, the February 2006 audiological examination 
did not meet the requirements for an audiological examination for 
VA purposes.  38 C.F.R. § 4.85.  Determining that the private 
audiological examination suggested that the Veteran had more 
severe hearing loss than found at the August 2005 VA examination, 
the Board remanded the case in July 2007 so that another VA 
examination could be scheduled. 

This examination was performed in August 2007; however, the 
report is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  Specifically, in the July 2007 remand the Board required 
that the examiner review the results of the February 2006 
audiological evaluation, which are suggestive of a more severe 
hearing loss than is documented elsewhere in the record.  The 
August 2007 examiner neither reviewed nor commented on this 
evaluation; rather, she stated that there was no February 2007 
audiogram in the file.  Consequently, the appeal was again 
remanded so that another VA examination could be conducted and 
the February 2006 audiogram reviewed and interpreted.  

The third VA examination was performed in December 2009; however, 
although the examiner stated that the claims file was reviewed, 
no comment was offered with regard to the results of the February 
2006 audiogram and whether they indicate a more severe hearing 
loss was present at that time.  Thus, the Board requested that an 
audiologist with the Veterans Health Administration (VHA).  38 
U.S.C.A. 
§ 7109 (West 2002); 38 C.F.R. § 20.901(d) (2010).  The 
audiologist was asked to review the file and interpret the 
February 2006 private audiological results, providing the decibel 
response at 1000, 2000, 3000, and 4000 hertz for each ear, and 
discussing whether the speech discrimination results more likely 
than not (i.e., probability greater than 50 percent), at least as 
likely as not (i.e., probability of 50 percent), or less likely 
than not (i.e., probability less than 50 percent), are a Maryland 
CNC test.  An opinion in response to this question was received 
in August 2010.

The VHA opinion was thorough and complete with regard to the 
question presented.  However, in Savage v. Shinseki, No. 09-4406 
(U.S. Vet. App. Jan. 4, 2011), the Court held that pursuant to 38 
U.S.C. § 5103A(a), when a private examination report "reasonably 
appears" to contain information necessary to properly decide a 
claim but is "unclear" or "not suitable for rating purposes," 
and the information reasonably contained in the report otherwise 
cannot be obtained, VA has a duty to either (1) ask the private 
examiner to clarify the report, (2) request that the claimant 
obtain the necessary information to clarify the report, or (3) 
explain why such clarification is not needed.  As with this case, 
the question in Savage related to private audiograms not suitable 
for rating purposes because it was not clear that Maryland CNC 
tests were used.  Thus, regardless of the sufficiency of the VHA 
opinion, the Board is required to now remand the case so that the 
private audiologist who conducted the February 2006 evaluation 
may be asked to clarify the speech discrimination testing and 
results.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	Contact the February 2006 private 
audiologist and ask the following:

a.	Was the Veteran's speech 
discrimination at that examination 
evaluated using a Maryland CNC test?

b.	If the answer to (a) is positive, ask 
that the audiologist detail how the 
examination was conducted:  

i.	What word list(s) were used?  
Identify the name of the list(s) 
and the number of words 
presented.
ii.	What was the presentation level 
used for each ear for obtaining 
the speech recognition score? 

2.	Once a response has been received from the 
February 2006 audiologist, submit the 
claims file including that response to a 
VA audiologist for review.  The VA 
audiologist should offer an opinion as to 
whether the February 2006 audiological 
evaluation met the criteria for VA 
examinations for hearing impairment as 
defined by 38 C.F.R. § 4.85, which states 
that an examination for hearing impairment 
for VA purposes must be conducted by a 
state-licensed audiologist and must 
include a controlled speech discrimination 
test (Maryland CNC) and puretone 
audiometry. 

3.	If the VA audiologist deems the response 
received from the February 2006 
audiologist insufficient and rendering the 
VA audiologist unable to respond to the 
above, a request for more information 
should be sent to the February 2006 
audiologist.

4.	After completing the above actions and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claim should be 
readjudicated, to include all evidence 
received since the February 2010 
supplemental statement of the case.  If 
the claim remains denied, the Veteran and 
his representative should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



